Citation Nr: 1229841	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-11 956	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial disability rating for PTSD in excess of 50 percent prior to September 21, 2011, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty for training from April 1982 to September 1982 and on active duty from December 1990 to July 1991, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 RO decision which granted service connection for PTSD and assigned a 50 percent disability rating as of August 26, 2005.   The Veteran perfected a timely appeal as to the disability rating assigned.  The Veteran was assigned a temporary total rating from June 2, 2008 to July 31, 2008.  Thereafter, a 50 percent rating was resumed.  In January 2012, the Board remanded the appeal for further evidentiary and procedural development.  Based upon this development, the RO granted a 70 percent disability rating for PTSD, effective in September 2011.

The Veteran has filed multiple claims for service connection over the years.  Service connection for paranoid schizophrenia and attempts to reopen the claim for service connection for paranoid schizophrenia have been denied on multiple occasions.  Nevertheless, in a June 2011 claim, she has again requested service connection for paranoid schizophrenia, and also for anxiety.  In October 2009, she filed a claim for service connection for insomnia.  In the January 2012 remand, the Board referred claims for entitlement to service connection for major depressive disorder and panic disorder, which have not yet been addressed.  In an April 2012 claim, the Veteran requests a 100 percent disability rating for PTSD, and a permanent and total rating, as well.  Thus, a new claim for an increased disability rating for PTSD is now viable.  The Board does not have jurisdiction over any of these claims, and they are referred to RO for appropriate action.


FINDING OF FACT

In a March 2012 written statement, the Veteran's representative indicated that she was willing to accept the grant of a 70 percent disability rating and withdraw her appeal for a higher rating for PTSD; as of that date, the Board had not yet promulgated a final decision on the issue presented.


CONCLUSION OF LAW

The Veteran's appeal for entitlement to a higher disability rating for PTSD has been withdrawn.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, in a February 2012 decision, the RO granted a 70 percent disability rating for PTSD, effective in September 2011.  The RO notified the Veteran of the grant in a March 2012 letter.  Later in March, the Veteran's representative submitted a statement indicating that the Veteran was willing to accept the grant of a 70 percent disability rating and withdraw her appeal for a higher rating for PTSD.  

An appellant, or his authorized representative, may withdraw an appeal to the Board by doing so in writing at any time before the Board issues its final decision.  38 C.F.R. § 20.204(b).  When he or she does so, the withdrawal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, in such an instance, dismissal is appropriate.  38 U.S.C.A. § 7105(d).

Because the Veteran, through her representative, has expressed a desire to terminate her appeal as to this claim and because the Board had not yet promulgated an appellate decision at the time of the request for withdrawal, the legal requirements for proper withdrawal have been satisfied.  38 C.F.R. § 20.204.  Further action by the Board is not appropriate, and the appeal will be dismissed.  38 U.S.C.A. § 7105(d).

We note that the Veteran filed a claim for a 100 percent disability rating for PTSD in April 2012, a mere one month after she had withdrawn the appeal for a higher disability rating for PTSD.  There is no indication in this April 2012 filing that she had changed her mind about the March withdrawal, however.  She is deemed to be competent to handle funds and to make decisions as to her best interests in terms of her VA claim.  Therefore, the Board accepts the April 2012 claim as a new claim.  It has been referred to the RO along with several other pending claims as set forth above.  


ORDER

The appeal for entitlement to a higher disability rating for PTSD is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


